Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-32 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14, 2020 and July 6, 2021 are hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Objections
Claim 16 is objected to due to minor informalities:
a).	Claim 16 recites “The method of claim 11” and it shall be “The processor of claim 11”.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14, 17-22, 25-28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola (2020/0151547) in view of Condessa et al. (2021/0125107).

Regarding claim 1, Valpola teaches a method (e.g., a computer-implemented method for estimating an uncertainty of a prediction generated by a machine learning system is provided; Valpola: [0015] L.1-3), comprising: 
training a first portion of a neural network on a first set of data (e.g., receiving first data; training a first machine learning model component of a machine learning system with the received first data, Valpola: [0015] L.4-6. Machine learning methods, for example based on artificial neural networks, Valpola: [0003] L.1-2; The first machine learning model component may be one of the following: a denoising neural network, a generative adversarial network, a variational autoencoder, a ladder network, a recurrent neural network. Valpola: [0018].  The machine learning model (system) is a neural network); and 
training a second portion of the neural network on a second set of data (e.g., training a second machine learning model component of the machine learning system with second data, Valpola: [0015] L.8-10), wherein the first and second sets of data are similar within a first range (e.g., The second data may be one of the following: the first data, out-of-distribution data. For example, the out-of-distribution data may be generated by corrupting the first machine learning model component parameters and generating the out-of-distribution data by evaluating the corrupted first machine learning model component. Valpola: [0020].  See 1_1 below. Therefore,).
While Valpola does not explicitly teach, Condessa teaches:
(1_1).  the first and second sets of data are similar within a first range (e.g., The sensor data and the output data are in-distribution data, which correspond to a model distribution associated with the machine learning system. The machine learning system identifies and processes the input data as being within a range of the in-distribution data even if the perturbation data is constructed to make the machine learning system identify and process the input data as being out-of-distribution data that is outside of the model distribution. Condessa: [0006].  Therefore, the first data is taken as sensor data and they are in-distribution data.  The generated out-of-distribution data of Valpola is the perturbation data that is out of range of the in-distribution data (the first data).  When the second data is the first data (in-distribution data), they are similar to each other and they are within a range, .  When the second data is out-of-distribution data which is generated with corrupted component parameters of the first machine learning model, the out-of-distribution (perturbation) data outside the distribution of first data and is greater than the range, ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Condessa into the teaching of Valpola so that perturbation data (random noise; Valpola: [0006] L.2) outside range of in-distribution is produced as out-of-distribution data.

Regarding claim 2, the combined teaching of Valpola and Condessa teaches the method of claim 1, wherein the second portion of the neural network is further trained on a third set of data (e.g., The second data may be one of the following: the first data, out-of-distribution data. For example, the out-of-distribution data may be generated by corrupting the first machine learning model component parameters and generating the out-of-distribution data by evaluating the corrupted first machine learning model component. Valpola: [0020].  Therefore, when the second data is the first data, they are similar to each other and their difference are (0: no difference) less than a threshold,  and the data is taken as in-distribution data to distinguish from the out-of-distribution data.  When the second data is out-of-distribution data which is generated with corrupted component parameters of the first machine learning model, the out-of-distribution data are different from the first data and is greater than the threshold, ) that is outside of the first range to enable the second portion of the neural network to distinguish data outside of the first range from data within the first range (As the second data is out-of-distribution data and this data is different from the in-distribution data (the first data)).

Regarding claim 3, the combined teaching of Valpola and Condessa teaches the method of claim 2, wherein the first portion of the neural network includes a first set of output nodes in an output layer (e.g., the first machine learning model component is trained to generate a prediction; generating an uncertainty estimate of the prediction; Valpola: [0015] L.6-8), the second portion of the neural network includes a second set of output nodes in the output layer (e.g., the second machine learning model component is trained to generate a calibrated uncertainty estimate of the prediction. Valpola: [0015] L.10-12), and training the second portion of the neural network includes training the second portion of the neural network to identify out-of-distribution input data by producing one or more output values at the second set of output nodes (e.g., The second machine learning model component of the machine learning system may be trained to generate the calibrated uncertainty estimate of the prediction in response to a receipt, as an input to the second machine learning component, the following: the prediction; the uncertainty estimate of the prediction; and an output of at least one anomaly detector. Moreover, the anomaly detector may be trained with the received second data for detecting deviation in the operational data. Valpola: [0017]. The term second machine learning model component shall be, in the context of the present invention, to cover machine learning model comprising one or more layers, such as a multilayer perceptron (MLP) type model having one or more layers. If the second machine learning model component is implemented with one layer only it is a linear combination of the one or more outputs of the one or more anomaly detectors. Valpola: [0039]. Output of the anomaly detectors are out-of-distribution data).

Regarding claim 4, the combined teaching of Valpola and Condessa teaches the method of claim 3, wherein training the first portion of the neural network includes training the first portion of the neural network to classify in-distribution input data by producing one or more output values at the first set of output nodes (e.g., The machine learning system identifies and processes the input data as being within a range of the in-distribution data even if the perturbation data is constructed to make the machine learning system identify and process the input data as being out-of-distribution data that is outside of the model distribution. Condessa: [0006] L.3-9.  Therefore, data is distinguished as in-distribution and out-of-distribution according to their range of values. It is obvious to combine the teaching of Condessa into the teaching of Valpola to data is distinguished from perturbation to range of the in-distribution data).

Regarding claim 5, the combined teaching of Valpola and Condessa teaches the method of claim 3, wherein training the first portion of the neural network is performed at a first learning rate (e.g., the amount of time in training the first machine learning model with first data is T1), and training the second portion of the neural network is performed at a second learning rate (e.g., the amount of time in training the second machine learning model with second data is T2), lower than the first learning rate (Since second data is out-of-distribution data, it is less than the first data.  It is obvious that processing time T2 is therefore less than processing time T1).

Regarding claim 6, the combined teaching of Valpola and Condessa teaches the method of claim 3, wherein training the first portion of the neural network uses ground truth data that indicates what the first portion is to infer (e.g., generating an uncertainty estimate of the prediction; Valpola: [0015] L.7-8), and training the second portion of the neural network uses a training technique where at least some inputs lack corresponding ground truth data that indicate what the second portion is to infer (e.g., to generate a calibrated uncertainty estimate of the prediction.  Valpola: [0015] L.11-12).

Regarding claims 9-14, the claims are processor claims of method claims 1-6 respectively.  The claims are similar in scope to claims 1-6 respectively and they are rejected under similar rationale as claims 1-6 respectively.
Valpola further teaches that “A non-limiting example of a system 110 suitable for performing an estimation of an uncertainty of a prediction of a machine learning system according to an embodiment of the invention is schematically illustrated in FIG. 1. The system 110 may comprise a processing unit 120, which may be implemented with one or more processors, or similar.” (Valpola: [0037] L.1-7).

Regarding claims 17-22, the claims are system claims of method claims 1-6 respectively.  The claims are similar in scope to claims 1-6 respectively and they are rejected under similar rationale as claims 1-6 respectively.
Valpola further teaches that “A non-limiting example of a system 110 suitable for performing an estimation of an uncertainty of a prediction of a machine learning system according to an embodiment of the invention is schematically illustrated in FIG. 1. The system 110 may comprise a processing unit 120, which may be implemented with one or more processors, or similar.” (Valpola: [0037] L.1-7).

Regarding claim 25, the claim is similar in scope to the combination of claims 1 and 3.
Valpola teaches a vehicle (e.g., In another non-limiting example, the target system may be an autonomous vehicle or a robotic system, Valpola: [0066] L.1-2) comprising: 
a computer vision system that includes one or more processors to identify out-of-distribution input data based (e.g., In another non-limiting example, the target system may be an autonomous vehicle or a robotic system, where data includes sensor measurements, such as position, orientation, speed, current, voltage, camera images etc. Valpola: [0066] L.1-4. The data received may vary according to the target process or task. The data may be e.g. time series data of the state of the target process, or samples of input-output data samples, e.g. digital images and the corresponding classification of the image. In general, the data received is determined by the target process or task for which the predictions are generated by the machine learning system and the uncertainty of which predictions are to be determined. Valpola: [0060] L.10-17. In addition to the mentioned elements the machine learning system 150 may comprise at least one anomaly detector 220 for detecting anomalous states of the target system as will be described. The anomaly detector 220 may be included in the solution by generating an anomaly detector output, i.e. comprising input of data to the anomaly detector, triggering computations in the anomaly detector implementation, and receiving anomaly detector results as output. The anomaly detector may be implemented as a machine learning based component, e.g. a neural network model, in which case the evaluation of the anomaly detector may also include the training of the anomaly detector. Valpola: [0038] L.33-45), at least in part, on using one or more neural networks to generate one or more outputs of one or more operations on input data at one or more rejector nodes (e.g., the second machine learning model component is implemented with one layer only it is a linear combination of the one or more outputs of the one or more anomaly detectors. Valpola: [0039] L.5-8.  The anomaly detectors of the second machine learning model component are taken as the rejector nodes for out-of-distribution data) in an output layer of the one or more neural networks (e.g., The machine learning system 150 according to the embodiment of the present invention may comprise a first machine learning model component 210 which may be trained at least to generate a prediction on a state of a target system 110, but possibly also an uncertainty estimate on the prediction. Valpola: [0038] L.5-10); and 
one or more of a propulsion system, a directional control system, and a vehicle operator notification system to perform one or more actions based at least in part on the identification of out-of-distribution input data by the computer vision system (e.g., control signals, like steering actions, commands to a separate autopilot system, picking or manipulation commands, etc. Valpola: [0066] L.5-7. In addition to the mentioned elements the machine learning system 150 may comprise at least one anomaly detector 220 for detecting anomalous states of the target system as will be described. The anomaly detector 220 may be included in the solution by generating an anomaly detector output, i.e. comprising input of data to the anomaly detector, triggering computations in the anomaly detector implementation, and receiving anomaly detector results as output. The anomaly detector may be implemented as a machine learning based component, e.g. a neural network model, in which case the evaluation of the anomaly detector may also include the training of the anomaly detector. Valpola: [0038] L.33-45).

Regarding claim 26-27 and 31-32, the claims are similar in scope to method claims 1-2 and 5-6 respectively and they are rejected under similar rationale as claims 1-2 and 5-6 respectively.

Regarding claim 28, the claim is similar in scope to method claim 3 and it is rejected under similar rationale claim 3.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola  in view of Condessa as applied to claim(s) 3 (11 and 19) and further in view of Chandola et al. (Varun Chandola, Arindam Banerjee and Vipin Kumar, “Anomaly Detection: A Survey,” ACM Computing Surveys, Vol. 41, No. 3, Article 15, Publication date: July 2009).

Regarding claim 7, the combined teaching of Valpola and Condessa teaches the method of claim 3, wherein the first set of data includes in-distribution training data (e.g., the first data; the sensor data and the output data are in-distribution data; Condessa: [0006] L.1-2), the second set of data includes both in-distribution training data and out-of-distribution training data (e.g., The second data may be one of the following: the first data, out-of-distribution data. For example, the out-of-distribution data may be generated by corrupting the first machine learning model component parameters and generating the out-of-distribution data by evaluating the corrupted first machine learning model component. Valpola: [0020].  Therefore, the second data is including data samples with random noise.  Thus, some second data will include both out-of-distribution and in-distribution (within a range; Condessa: [0006] L.4-5) data), and training the second portion of the neural network includes assigning labels to the out-of-distribution training data in the second set of data (e.g., The term second machine learning model component shall be, in the context of the present invention, to cover machine learning model comprising one or more layers, such as a multilayer perceptron (MLP) type model having one or more layers. If the second machine learning model component is implemented with one layer only it is a linear combination of the one or more outputs of the one or more anomaly detectors.  Valpola: [0039]. In addition to the mentioned elements the machine learning system 150 may comprise at least one anomaly detector 220 for detecting anomalous states of the target system as will be described. The anomaly detector 220 may be included in the solution by generating an anomaly detector output, i.e. comprising input of data to the anomaly detector, triggering computations in the anomaly detector implementation, and receiving anomaly detector results as output. Valpola: [0038] L.33-41.  The output of the anomaly detector states the anomalous (out-of-distribution) data.  See 7_1 below).
While the combined teaching of Valpola and Condessa does not explicitly teach, Chandola teaches:
(7_1). assigning labels to the out-of-distribution training data (e.g., The labels associated with a data instance denote if that instance is normal or anomalous1. It should be noted that obtaining labeled data which is accurate as well as representative of all types of behaviors, is often prohibitively expensive. Labeling is often done manually by a human expert and hence requires substantial eﬀort to obtain the labeled training data set. Typically, getting a labeled set of anomalous data instances which cover all possible type of anomalous behavior is more diﬃcult than getting labels for normal behavior.  Chandola: sec. 2.3 para. 1.  Based on the extent to which the labels are available, anomaly detection techniques can operate in one of the following three modes: Chandola: sec. 2.3 para. 2:  2.3.1 Supervised anomaly detection (Chandola: sec. 2.3.1); 2.3.2 Semi-supervised anomaly detection (Chandola: sec. 2.3.2); and 2.3.3 Unsupervised anomaly detection (Chandola: sec. 2.3.3));
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chandola into the combined teaching of Valpola and Condessa so that detection techniques can be applied effectively according to the labels.

Regarding claim 15, the claim is a processor claim of method claim 7.  The claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Regarding claim 23, the claim is a system claim of method claim 7.  The claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Claims 8, 16, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola  in view of Condessa as applied to claim(s) 3 (11, 19 and 27) and further in view of Vyas et al. (“Out-of-Distribution Detection Using an Ensemble of Self Supervised Leave-out Classifiers”; IDS).

Regarding claim 8, the combined teaching of Valpola and Condessa teaches the method of claim 3, wherein 
training the first portion of the neural network includes training the first portion of the neural network to classify in-distribution input data to greater than a first predefined classification metric (see 8_1 below), and 
training the second portion of the neural network includes training the second portion of the neural network to identify out-of-distribution input data to greater than a second predefined classification metric (see 8_2 below), 
while maintaining classification performance greater than a third predefined classification metric for the first portion of the neural network (see 8_3 below).
While the combined teaching of Valpola and Condessa does not explicitly teach, Vyas teaches:
(8_1). training the first portion of the neural network includes training the first portion of the neural network to classify in-distribution input data to greater than a first predefined classification metric (e.g., To measure the effectiveness of our method to distinguish between in-distribution and out-of-distribution samples, we adopt five different metrics, same as what was used in ODIN[13] paper. We restate these metrics below for comprehensiveness. In the rest of manuscript, TP, TN, FP, FN are used to denote true positives, true negatives, false positives and false negatives respectively. Vyas: sec. 4.2 para. 1.  FPR at 95% TPR measures the probability that an out-of-distribution sample is misclassified as in-distribution when the true positive rate (TPR) is 95%. In this metric, TPR is computed by TP/(TP+TN), and FPR is computed by FP/(FP + TN). Vyas: sec. 4.2 para. 2.  Therefore, for in-distribution samples, two classification metrics are calculated TPR1 = TP1/(TP1 + TN1) and FPR1 = FP1/(FP1 + TN1).  Where TPR1 is taken as the first predefined classification metric for in-distribution samples (data));
(8_2). training the second portion of the neural network includes training the second portion of the neural network to identify out-of-distribution input data to greater than a second predefined classification metric (e.g., To measure the effectiveness of our method to distinguish between in-distribution and out-of-distribution samples, we adopt five different metrics, same as what was used in ODIN[13] paper. We restate these metrics below for comprehensiveness. In the rest of manuscript, TP, TN, FP, FN are used to denote true positives, true negatives, false positives and false negatives respectively. Vyas: sec. 4.2 para. 1.  FPR at 95% TPR measures the probability that an out-of-distribution sample is misclassified as in-distribution when the true positive rate (TPR) is 95%. In this metric, TPR is computed by TP/(TP+TN), and FPR is computed by FP/(FP + TN). Vyas: sec. 4.2 para. 2.  Therefore, for out-of-distribution samples, two classification metrics are calculated TPR1 = TP2/(TP2 + TN2) and FPR2 = FP2/(FP2 + TN2).  Where FPR2 is taken as the second predefined classification metric for out-of-distribution samples (data));
(8_3). while maintaining classification performance greater than a third predefined classification metric for the first portion of the neural network (As the second predefined classification metric FPR2 is a measure of out-of-distribution data (samples) of the second data, it is compared with the third predefined classification metric FPR1 of the out-of-distribution data (samples) of first data.  Since ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vyas into the combined teaching of Valpola and Condessa so that objective measures are defined to verify the quality of the classifications.

Regarding claim 16, the claim is a processor claim of method claim 8.  The claim is similar in scope to claim 8 and it is rejected under similar rationale as claim 8.

Regarding claim 24, the claim is a system claim of method claim 8.  The claim is similar in scope to claim 8 and it is rejected under similar rationale as claim 8.

Regarding claim 30, the combined teaching of Valpola and Condessa teaches the vehicle of claim 27, wherein the one or more neural networks include one or more classification nodes in the output layer that classify in-distribution input data (e.g., As shown in FIG. 2A, the generative model (e.g. VAE) is trained with in-distribution data 202 via the training process 204 (FIG. 4). As an example, the in-distribution data 202 refers to input data, which is selected or taken from a distribution of x∈D, which is associated with the generative model. This feature is advantageous as the provably robust generative model does not require other types of training data (e.g., out-of-distribution data, perturbation data, adversarial examples, etc.) during the training process 204. Condessa: [0030] L.4-13. Upon completing the training process 204 with the in-distribution data 202, the trained provably robust generative model (e.g., PROVAE 200A) is generated and ready for operation. Condessa: [0031]), and the computer vision system is also to: 
generate softmax values for the one or more classification nodes and the one or more rejector nodes (see 30_1 below); and 
identify the out-of-distribution input data in response to a softmax output value of a rejector node of the one or more rejector nodes being a highest softmax value of the generated softmax values (see 30_2 below).
While the combined teaching of Valpola and Condessa does not explicitly teach, Vyas teaches:
(30_1). generate softmax values for the one or more classification nodes and the one or more rejector nodes (e.g., The training dataset with N classes is partitioned into K subsets such that the classes of each partition are mutually exclusive with respect to each other. Each classifier samples one of the K subsets without replacement as out-of-distribution training data and the rest of the K − 1 subsets as in-distribution training data. We also propose a new OOD detection score which combines both softmax prediction score and entropy with temperature scaling [13]. Vyas: sec. 1 para. 2 L.4-10);
(30_2). identify the out-of-distribution input data in response to a softmax output value of a rejector node of the one or more rejector nodes being a highest softmax value of the generated softmax values (e.g., At the time of testing, an input image is forward propagated through all the K leave-out classifiers and the softmax vectors of all the networks are remapped to their original class indices. For the left-out classes, a score of zero is assigned. For classification of an input sample, first the softmax vectors of all the classifiers are averaged and the class with the highest averaged softmax score is considered as the prediction. For the OOD detection score, for each of the K classifiers, we first compute both the maximum value and negative entropy of the softmax vectors with temperature scaling. We then compute the average of all these values to obtain the OOD detection score. Vyas: sec. 3.3 para. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vyas into the combined teaching of Valpola and Condessa so that several (K) classifications can be performed at the same time.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Valpola  in view of Condessa as applied to claim 27 and further in view of Liang et al. (“Enhancing the Reliability of Out-of-distribution Image Detection in Neural Networks”; IDS).

Regarding claim 29, the combined teaching of Valpola and Condessa teaches the vehicle of claim 27, wherein the computer vision system is to identify the out-of-distribution input data in response to a softmax value of the one or more rejector nodes exceeding a predetermined threshold (see 29_1 below).
While the combined teaching of Valpola and Condessa does not explicitly teach, Liang teaches:
(29_1). the computer vision system is to identify the out-of-distribution input data in response to a softmax value of the one or more rejector nodes exceeding a predetermined threshold (e.g., Out-of-distribution Detector. The detector combines the two components described above. For each image x, we first calculate the preprocessed image x˜ according to the equation (2). Next, we feed the preprocessed image x˜ into the neural network, calculate its calibrated softmax score S(x˜; T ) and compare the score to the threshold . An image x is classified as in-distribution if the softmax score is greater than the threshold and vice versa. Mathematically, the out-of-distribution detector can be described as

    PNG
    media_image1.png
    86
    451
    media_image1.png
    Greyscale

The parameters T, ε and δ are chosen so that the true positive rate (i.e., the fraction of in-distribution images correctly classified as in-distribution images) is 95%. Liang: sec. 3 ODIN: OUT-OF-DISTRIBUTION DETECTOR para. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liang into the combined teaching of Valpola and Condessa so that the classification is easily determined if the softmax score is greater than the threshold .

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Trygg (2020/0074269) teaches that “A computer-implemented method for data analysis is provided. A deep neural network (100) is provided for processing images and at least a part of a training dataset used for training the deep neural network, the deep neural network comprising a plurality of hidden layers, the training dataset including possible observations that can be input to the deep neural network; obtaining first sets of intermediate output values that are output from at least one of the plurality of hidden layers, each of the first sets of intermediate output values obtained by inputting a different one of the possible input images included in said at least the part of the training dataset; constructing a latent variable model using the first sets of intermediate output values, the latent variable model providing a mapping of the first sets of intermediate output values to first sets of projected values in a sub-space that has a dimension lower than a dimension of the sets of the intermediate outputs; receiving an observation to be input to the deep neural network; obtaining a second set of intermediate output values that are output from said at least one of the plurality of hidden layers by inputting the received observation to the deep neural network; mapping, using the latent variable model, the second set of intermediate output values to a second set of projected values; and determining whether or not the received observation is an outlier with respect to the training dataset based on the latent variable model and the second set of projected values.” (Trygg: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611